UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
DIGITAL MEDIA SOLUTIONS, LLC, ) CASE NO. l:l9-cv-l45
Plaintiff, § JUDGE DAN AARON POLSTER
vs. g MAGISTRATE JUDGE THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, §
LLC, et al., )
Defendants. §

 

AFFIDAVIT OF MAURA MARESH lN SUPPORT OF MOTION OF HEMINGWAY AT
RICHMOND, LLC FOR LIMITED RELIEF FROM STAY PROVISIONS OF ORDER

 

APPOINTING RECEIVER
STATE OF OHIO )
) SS:
COUNTY OF CUYAHOGA )

I, Maura Maresh, being first duly sworn according to law, state the following:

l. l am in-house counsel for movant, Hemingway at Richmond, LLC
(“Hemingway”).

2. I have personal knowledge of the matters contained in this Affidavit, and I am the
custodian of the records pertaining to the documents referred to herein, Which records have been
maintained in the ordinary course of business.

3. Hemingway is an Ohio limited liability company and the owner of the real
property and improvements located at 4743 Richrnond Road, Warrensville Heights, Ohio (the

“Premises”).

{02798441 - 1} {02798441 - l}

4. The Premises contain a 2-story building containing approximately 40,000 square
feet of rentable space.

5. The Premises are part of a planned office-park development commonly known as
“Hemingway at Richmond Office Park.”

6. Hemingway, as landlord, leased the Premises to defendant, South University of
Ohio LLC, as tenant, pursuant to the terms and conditions of a written Lease Agreement dated
April 22, 2011, as amended (the “Lease”) between Hemingway and South University. A true
and complete copy of the Lease is attached hereto as Exhibit A. Subsequently, South University
of Ohio LLC (an Ohio limited liability company) transferred its rights and obligations under the
Lease to South University of Ohio, LLC (an Arizona limited liability company) pursuant to an
Assignment and Assumption of Lease and Guaranty and Release, a true and complete copy of
Which is attached hereto as Exhibit B. The tenant under the Lease is hereafter referred to as
“South University.”

7. The term of the Lease commenced on April 22, 2011, and is set to expire on
January 31, 2024, unless sooner terminated as provided in the Lease. A true and complete copy
of the Commencement Date Agreement between Hemingway and South University is attached
hereto as Exhibit C.

8. South University failed to pay the base rent, operating charges, and impositions
that became due and payable under the Lease on December l, 2018 in the total amount of
$122,465.64.

9. On December 7, 2018, Hemingway sent written notice of default to South

University, demanding that South University cure such default Within five (5) business days as

{02798441 - 1} {02798441 - l}

required by the Lease. A true and complete copy of the December 7, 2018 Notice of Default is
attached hereto as Exhibit D.

10. Despite Hemingway’s demand, South University failed to cure its default in
payment of rent Within the cure period provided by the Lease.

11. As a result of South University’s default under the Lease, on December 21, 2018,
Hemingway caused to be served upon South University written notice to leave the Premises. A
true and complete copy of the December 21, 2018 Notice to Leave Premises is attached hereto as
Exhibit E.

12. South University did not respond to Hemingway’s notice to leave the Premises,
and consequently, on January 14, 2019, Hemingway filed its Complaint For Forcible Entry and
Detainer (the “Eviction Complaint”) in the Bedford Municipal Court seeking restitution of the
Premises. A true and complete copy of Hemingway’s Eviction Complaint is attached as “Exhibit
A” to Hemingway’s Motion for Limited Relief from Stay Provisions of Order Appointing
Receiver.

13. Shortly after defaulting in the payment of rent, South University, through its
attorneys, contacted Hemingway and asked Hemingway to commence an action in this Court to
enable South University to seek the appointment of a federal receiver to, among other things,
“promptly consummate a going concern sale of a substantial portion of the campuses of South
Univ. and its affiliates, Argosy University and the Art Institutes.” A true and complete copy of
the December 7 , 2018 email including this request is attached hereto as Exhibit F.

14. Wanting to better understand South University’s goal, Hemingway asked South
University to provide a copy of South University’s teach-out program approved by the U.S.

Departrnent of Education.

{02798441 -1} {02798441 -1}

15. South University responded by providing a copy of an Addendum to Temporary
Provisional Program Participation Agreements (“TPPPAS”) for Institutions owned by Dream
Center Educational Holdings, LLC (“DCEH”) (the “TPPPA”). A true and complete copy of the
TPPPA provided to Hemingway is attached hereto as Exhibit G.

16. Since at least December 2018, South University’s website has indicated that its
campus operated upon the Premises Will be closing and that South University is not currently
enrolling students.

17. To the best of Affiant’s knowledge, South University has largely abandoned the
Premises and presently uses only one or two classrooms and a few administrative offices.

18. Since the filing of the Eviction Complaint, South University has neither tendered
rent of any kind, nor given any indication that it intends to pay rent at any time in the future.

19. I have personal knowledge of Hemingway’s record-keeping practices lt is
Hemingway’s regular practice, in the ordinary course of its regularly conducted business activity,
to make records of all payments of rent received under the Lease. These records are made at or
near the time payments are received, by, or from information transmitted by, a person with
knowledge of the payments

20. As of February 1, 2019, the rent arrearage existing under the Lease equals
$352,856.09. A true and complete copy of Hemingway’s Detailed Aging Receivable report,
reflecting the balance of rent due under the Lease, is attached hereto as Exhibit H.

21. The base rent (excluding operating expenses, impositions and other charges) due
from February 1, 2019, through the remaining unexpired term of the Lease equals $5,521,740.35.
Adding operating expenses, impositions, and other charges payable by South University under

the Lease to the base rent likely will result in a total claim against the receivership estate in

{02798441 - 1} {02798441 _1}

excess of 312,000,000, unless Hemingway is permitted to mitigate its damages by re-letting the
Premises.

22. Hemingway has procured a potential new tenant that desires to lease the entire
Premises beginning as soon as December 31, 2019.

23. ln order to timely deliver the Premises to that new tenant, Hemingway needs to
regain possession and control of the Premises as soon as possible, but in any event no later than
June 1, 2019.

24. During the period that South University has been in default under the Lease,
Hemingway has been forced to use its own funds to make payments that should be made by
South University, including real estate taxes, water and sewer payments, insurance premiums
and operating expenses of maintaining the Premises (including, Without limitation, services to be
performed for landscaping, snow removal, trash removal, life safety systems, elevator, plumbing
and electrical).

25. In addition, Hemingway is the Borrower under a secured Loan Agreement
relating to the Premises. South University’s default under the Lease, and Hemingway’s inability
to evict South University and re-let the Premises due to the stay provisions of the Order
Appointing Receiver, may have an adverse effect upon Hemingway’s ability to pay its secured
indebtedness and otherwise comply with the terms of the Loan Agreement, including the
applicable debt service coverage ratio.

26. Moreover, Hemingway’s secured indebtedness (which is also secured by the

personal guaranties of certain individual guarantors) matures by its express terms on June 1,

2019.

{02798441 - l} {02798441 - 1}

27. Unless Hemingway is able to secure a new tenant for the Premises before its
mortgage loan matures, it likely will not be able to obtain refinancing, thereby putting at risk its
entire investment in the Premises.

28. Additionally, the mortgage loan secured by the Premises is further secured by
additional real property owned by Hemingway so the stay provisions not only put at risk
Hemingway’s investment in the Premises, but also Hemingway’s investment in other property
adjacent to the Premises.

29. To the best of Affiant’s knowledge, these adjacent premises include more than

140 employees Who could be disrupted or displaced

{02793441- 1 } {02798441 - 1}

30. l make this Affidavit in Support of Hemingway’s Motion for Limited Relief fi'om

Stay Provisions of Order Appointing Receiver.

FURTHER AFFIANT SAYETH NAUGHT.

littonk t%

MAURA MARESH

SWORN TO BEFORE ME and subscribed ` my presence this I&'m' day of
February 2019. f ` '~-. __

  
 

NOTAFW PUBL|C
STATE OF OHI°

My Commi¢liopjip|lu
Augu¢t 23. 2020

{02798441 - l} {02798441 - 1}

CERTIFICATE OF SERVICE
A copy of` the foregoing Ajj‘idavit of Maura Maresh in Support of Motion ofHemmingway
at Richmond, LLC for Limited Relief from Stay Provisions of Order Appointing Receiver Was
served via the Court’s e-filing system on the parties that have entered an appearance in this case
and by regular U.S. mail, postage prepaid, this 12th day of February, 2019 upon:
Cheyanna Jaffke
P.O. Box 2520

Anaheim, CA 92814
Interested Party Pro Se

/s/Kirk W. Roessler

KIRK W. ROESSLER (0060931)
Attorney for Intervenor - Creditor,
Hemingway at Richmond, LLC

{02799967 - 1} {02799967 - 1}

